Title: From Benjamin Franklin to Cadwalader Evans, 10 February 1771
From: Franklin, Benjamin
To: Evans, Cadwalader


Franklin’s efforts to promote the growing of silk in Pennsylvania were slowly bearing fruit. In 1769 he had urged Dr. Evans to seek help from the province; this suggestion had been laid before the American Philosophical Society, which had duly petitioned the Assembly for financial aid. When the legislature failed to act, the Society raised money by private subscription; the contributors elected twelve managers, Evans among them, who were all members of the Society, and who proceeded to set up the filature, hire a supervisor, and set prices for cocoons. The first reeled silk was displayed at a meeting of the contributors in the autumn of 1770. This sample was dispatched at once to Franklin with a covering letter from Evans, now lost, that asked for expert opinion on its quality. Franklin’s reply is below.
 Dear Doctor,
London, Feb. 10, 1771.
I have not now before me your Letter which came with the Sample of Silk, having put it into the Hands of Mr. Walpole with the Sample, who has promised me full and particular Answers to all your Queries, after the Silk has been thoroughly examined. In the mean time he tells me, the best Sort appears to him to be worth in itself 27 or 28s. a pound; and will fetch that Price when some Imperfections in the Reeling it are remedied. He tells me farther, that the best Eggs are to be had from Valentia in Spain, whence he will procure some for you against the next Year; the Worms from those Eggs being the strongest, healthiest, and producing the finest Silk of any others: And he thinks you should get some Reelers from Italy, which he would likewise undertake to do for you if desired. He is one of the most opulent and noble spirited Merchants of this Kingdom. I shall write to you fully per Osborne, with all the Information I can procure. In the mean time, Please to present my respects to the Gentlemen concern’d in the Affair, and assure them of my best Services. I am, my dear Friend, Yours affectionately,
B. Franklin.
Dr. Cadwr. Evans.
